DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oepts et al. (US Pub. No. 2019/0055468 A1).
As to claim 1, Oepts teaches a lighting apparatus, comprising: at least one light emitting diode (LED) chip configured to emit emitting blue light (¶ [0043]-[0045]); a green phosphor having an emission peak in a range of 500 nm to 550 nm (LuAG in Table 2, ¶ [0113], Fig. 6); and a red phosphor having an emission peak in a range of 600 nm to 650nm (¶ [0113]), wherein the red phosphor comprises: a first red phosphor having an emission peak in a range of 620 nm to 630 nm (¶ [0066]); and a second red phosphor having an emission peak in a range of 630 nm to 640 nm (¶ [0066]), and the first red phosphor and the second red phosphor comprise (Ca, Sr)S:Eu-based phosphors (¶ [0060]) and full widths at half maximum of the first red phosphor and the second red phosphor are in a range of 20 nm to 60 nm (60 nm in ¶ [0066]), respectively, and wherein, in an emission spectrum, an intensity of light emitted from the lighting apparatus is configured to gradually increase from 500 nm to 600 nm (Fig. 6).
Examiner notes that Oepts does not specifically teach that the (Ba,Sr,Ca)S:Eu phosphors in ¶ [0061] are the phosphors of ¶ [0066] which teaches the emission peaks and FWHM to that meet the claim limitations.
However, as the Applicant argues in their response remarks dated 4/29/2022, there is no basis to at least assert that undue experimentation would be needed to determine the correct phosphor needed to produce the claimed peak emissions and FWHM. Since Oepts teaches the claimed phosphor as suitable phosphors, and Oepts teaches the claimed spectral characteristics in Fig. 6, it would have been obvious to one of ordinary skill in the art to use the suitable phosphors of Oepts in the embodiment of Fig. 6 in order to create the device with the spectral characteristics desired by Oepts.
As to claim 2, Oepts teaches a CRI over 90 (¶ [0076]) but is silent about an R8 being greater than 72. However, high Rx numbers are ubiquitously desired in the industry, because a high number indicates a lamps ability to accurately reproduce the color (¶ [0013]). It would have been obvious to one of ordinary skill in the art ensure that the R8 of the device were greater than 72 in order to produce a lamp which would be desirable in the industry.
Examiner notes that the Applicant attempts to claim the result of device structure rather than the structure capable of creating that result. While the result may be obvious, the Applicant’s structure to achieve that result may be the patentable invention. Applicant is encouraged to claim the structure capable of creating the currently claimed results.
As to claim 4, Oepts teaches full widths at half maximum of the first red phosphor and the second red phosphor are in a range of 50 nm to 60 nm (¶ [0066]).  
As to claim 5, Oepts teaches the green phosphor includes a Lu3 (Al, Ga)5O12: Ce (LuAG)-based phosphor (Table 2, ¶ [0053]).  
As to claim 6, Oepts teaches a yellow phosphor having an emission peak in a range of 550 nm to 600 nm (¶ [0054], ¶ [0113]).  
As to claim 7, Oepts teaches the lighting apparatus is an LED lamp including an LED filament (At least Fig. 1).  
As to claim 8, Oepts teaches the LED filament comprises: a supporting substrate on which the LED chips are disposed (at least Fig. 1, ¶ [0045]); a plurality of light emitting diode chips adhered to the supporting substrate (at least Fig. 1); wires electrically connecting the LED chips (some wiring inherent in order to drive the LEDs); and an encapsulant covering the for encapsulating the plurality of LED chips (at least Fig. 1); and wherein the green phosphor and red phosphor are distributed in the encapsulant (see for instance 210 and 220 in Fig. 1).  
As to claim 9, Oepts teaches the encapsulant surrounds the supporting substrate (at least Fig. 1, where the encapsulant surrounds the entire LED).  
As to claim 10, Oepts teaches an LED filament, comprising: a supporting substrate (at least Fig. 1), a plurality of light emitting diode chips disposed on the supporting substrate (¶ [0045]) configured to emit emitting blue light (¶ [0043]-[0045]); an encapsulant covering the LED chip and having phosphors distributed therein (at least Fig. 1), wherein the phosphors comprise: a green phosphor having an emission peak in a range of 500 nm to 550 nm (LuAG in Table 2, ¶ [0113], Fig. 6); and a red phosphor having an emission peak in a range of 600 nm to 650nm (¶ [0113]), wherein the red phosphor comprises: a first red phosphor having an emission peak in a range of 620 nm to 630 nm (¶ [0066]); and a second red phosphor having an emission peak in a range of 630 nm to 640 nm (¶ [0066]), and the first red phosphor and the second red phosphor comprise (Ca, Sr)S:Eu-based phosphors (¶ [0060]) and full widths at half maximum of the first red phosphor and the second red phosphor are in a range of 20 nm to 60 nm (60 nm in ¶ [0066]), respectively, and wherein, in an emission spectrum, an intensity of light emitted from the lighting apparatus is configured to gradually increase from 500 nm to 600 nm (Fig. 6).
Examiner notes that Oepts does not specifically teach that the (Ba,Sr,Ca)S:Eu phosphors in ¶ [0061] are the phosphors of ¶ [0066] which teaches the emission peaks and FWHM to that meet the claim limitations.
However, as the Applicant argues in their response remarks dated 4/29/2022, there is no basis to at least assert that undue experimentation would be needed to determine the correct phosphor needed to produce the claimed peak emissions and FWHM. Since Oepts teaches the claimed phosphor as suitable phosphors, and Oepts teaches the claimed spectral characteristics in Fig. 6, it would have been obvious to one of ordinary skill in the art to use the suitable phosphors of Oepts in the embodiment of Fig. 6 in order to create the device with the spectral characteristics desired by Oepts.
As to claim 11, Oepts teaches a CRI over 90 (¶ [0076]) but is silent about an R8 being greater than 72. However, high Rx numbers are ubiquitously desired in the industry, because a high number indicates a lamps ability to accurately reproduce the color (¶ [0013]). It would have been obvious to one of ordinary skill in the art ensure that the R8 of the device were greater than 72 in order to produce a lamp which would be desirable in the industry.
As to claim 13, Oepts teaches full widths at half maximum of the first red phosphor and the second red phosphor are in a range of 50 nm to 60 nm (¶ [0066]).  
As to claims 14 and 15, Oepts teaches the maximum intensity of light emitted from the lighting apparatus is configured to be in a range of 600 nm to 650 nm.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-11 and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875